DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
NOTE: 
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art reference and any interpretations of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.
Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 9/28/20, 1/12/21, and 3/30/21 have been considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10691622. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. .  
Independent claim 15 of instant application is compared to claim of U.S. Patent No. 10691622 in the following table: 
Instant application
U.S. Patent No. 10691622
15. A computer-implemented method comprising:
receiving, from a first computing device, a request for access to a data object, 
wherein the data object is locked for execution of an intent associated with the data object that is to be completed by a second computing device; 



determining that a predetermined time threshold has elapsed and a step of one or more steps of the intent is uncompleted by the second computing device; releasing a lock on the data object based on the determining that the predetermined time threshold has elapsed and the step is uncompleted by the second computing device; and re-assigning execution of the step to the first computing device, wherein the re-assigning comprises locking the data object for completion of the intent by the first computing device.
receiving, at a storage system associated with the first computing device, a request for access to an object; receiving an intent associated with the object that comprises one or more steps to execute on the object; determining that a predetermined time threshold has passed since the locking of the object; determining that a step of the one or more steps of the intent is uncompleted during locking of the object in response to determining that the predetermined time threshold has passed since locking of the object; and releasing the lock on the object based on the determining that the one or more steps of the intent that are uncompleted after the predetermined time threshold has passed.
providing, to a second computing device, access to the object; locking the object from access by other computing devices upon providing the access to the object;


Claims 16-20 are rejected based on dependency on rejected base claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-7, 8-10 and 12-14are rejected under 35 U.S.C. 103 as being unpatentable over Holt et. al. U.S. Patent Pub No. 2007/0101057 (hereinafter Holt) in view of Xiao et. al. US Patent Pub.No. 2005/0216462 (hereinafter Xiao).
Regarding Claim 1, Holt teaches a computer-implemented method comprising: receiving, from a first computing device, a request for access to a data object, wherein the data object is locked for execution of an intent associated with the data object that is to be Fig.3-5; locking corresponds to intent para7-11, 75-76 "the acquiring machine, say MS, which is to acquire the lock looks up a global name for the object, asset or resource to be locked");
determining, from analysis of the entries of the execution log, that a step of the one or more steps of the intent is uncompleted by the second computing device (Fig.2-4;6; Para78-80 "each machine receives a table with the updated memory values and global names to which the lock relates."Para85-87 “if there is no further code to be executed within the synchronization routine, then the lock is released as indicated at step 58” Checking if write to memory is required and further code to execute corresponds to determining steps of the intent is uncompleted during lock); 
releasing a lock on the data object based on the determining that the step is uncompleted by the second computing device (Fig.4;6; Para50-81; 85-87 "at the release of the lock a table is propagated to the machine to next receive the lock in any queue of waiting Machines"); and re-assigning execution of the step to the first computing device, wherein the re-assigning comprises locking the data object for completion of the intent by the first computing device (Fig.6 Para86-87 "at the release of the lock a table is propagated to the machine to next receive the lock in any queue of waiting machines").
	However, Holt fails to clearly specify but Xiao teaches accessing an execution log that comprises entries for one or more steps of the intent (Fig.2-4; Para10-11 "a method includes reading a log file and determining which transactions require entry into the database as part of recovery operation" Para31-32 "log file transactions").  

Therefore before the effective filling date of claimed invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Holt, and incorporating the log with steps, as taught by Xiao.  
One of ordinary skill in the art would have been motivated to do this modification in order to utilize more efficient approach of data management, as suggested by Xiao (para8-10).
Regarding claim 2, the combination of Holt and Xiao teaches all the limitations of the base claims as outlined above. 
Further, Holt teaches updating the execution log to add an entry for the re-assigning of execution of the step to the first computing device (Fig.2, 3; Para78-80 "each machine receives a table with the updated memory values and global names to which the lock relates.").
Regarding claim 3, the combination of Holt and Xiao teaches all the limitations of the base claims as outlined above. 
Further, Holt teaches unlocking the data object based on completion of the step by the first computing device(Fig.6; Para86-87 "at the release of the lock a table is propagated to the machine to next receive the lock in any queue of waiting machines").
Regarding claim 5, the combination of Holt and Xiao teaches all the limitations of the base claims as outlined above. 
Further, Holt teaches wherein the computer-implemented method is executed by an intent management component associated with a storage system, and wherein the intent management component manages access to a plurality of data objects by a plurality of Fig.2, 3, 4; 6; Para74-76 " There is preferably a further machine X which is provided to enable various housekeeping functions to be carried out, such as acting as a lock server."Para78-80, 85-87).
Regarding claim 6, the combination of Holt and Xiao teaches all the limitations of the base claims as outlined above. 
Further, Xiao teaches wherein the intent management component executes distributed atomic affinity logging to manage the execution log (Fig.2-4; Para10-11 "a method includes reading a log file and determining which transactions require entry into the database as part of recovery operation" Para31-32 "log file transactions").
Regarding claim 7, the combination of Holt and Xiao teaches all the limitations of the base claims as outlined above. 
Further, Holt teaches wherein the intent management component ensures execution of the one or more steps exactly once to avoid duplicate processing (Fig.6; Para86-87 "at the release of the lock a table is propagated to the machine to next receive the lock in any queue of waiting machines").  
Regarding claims 8-10 and 12-14, the combination of Holt and Xiao teaches these claims according to the reasoning set forth in claim 1-3, 5-7.
Allowable Subject Matter
Claims 4 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including at least  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIMA MATIN whose telephone number is (571)272-8785.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 



/TASNIMA MATIN/Primary Examiner, Art Unit 2135